Exhibit 10.26

 

November 26, 2005

 

Mr. Henry C. Duques

 

Dear Mr. Duques:

 

This letter sets forth the terms and conditions of your employment with First
Data Corporation (the “Company”).

 

1. Duties. Effective as of November 26, 2005 (the “Commencement Date”), you will
commence employment as the Chief Executive Officer of the Company . You shall
also be elected as a member of the Board of Directors (the “Board”). You will
become Chairman of the Board, effective as of January 1, 2006. You will devote
all of your skill, knowledge and full working time (reasonable vacation time and
absence for sickness or disability excepted) solely and exclusively to the
conscientious performance of your duties hereunder.

 

2. Term. You shall serve hereunder for such period as shall be determined by the
Board, which is currently expected to be approximately two years from the
Commencement Date. It is agreed and understood that the Board may, at any time,
appoint another person to serve as Chief Executive Officer and/or Chairman of
the Board. In the event that you are replaced as to only one such position, you
shall have the right, upon thirty days’ written notice to the Board (or such
lesser period of notice as the Board shall accept), to terminate your employment
hereunder. It is also agreed and understood that, except with respect to the
special provisions applicable in respect of the Options (as set forth in
paragraph 4 hereof), you shall not be entitled to any severance or other
termination or retirement benefits on account of your separation from
employment.

 

3. Base Salary. As consideration for the services to be performed by you under
the terms of this letter, the Company will pay you a base salary in the amount
of $250,000 per annum, payable at the same time as the Company pays salary to
its other executive employees and subject to all applicable deductions or
reductions therein made pursuant to your elections under the Company’s
compensation plans or programs. The Company recognizes that you have requested
this level of salary in consideration for the grant of stock options referred to
below.

 

4. Annual Bonus. You will be eligible to receive an annual bonus, starting with
calendar year 2006, based on the achievement of such performance objectives as
shall be determined by the Board (or the duly authorized committee thereof).
Your target annual bonus will be $1.4 million, with the opportunity to receive a
greater or lesser amount (including zero) depending on the assessed level of
performance. Except in the event that you shall be employed for less than the
full calendar year for any of the reasons specified in paragraph 2 (in which
case the Board or a duly authorized committee shall determine the amount to be
payable to you for such partial calendar year), payment of any such annual bonus
shall be contingent on your being employed for the full calendar year.

 

5. Stock Options. Effective as of the Commencement Date, you will be granted a
stock option having a five-year term in respect of 850,000 shares of the
Company’s common stock (the “Option”) under the terms of the Company’s 2002
Long-Term Incentive Plan (the “2002 Plan”). In consideration of, and as an
inducement for you to recommence your employment and accept appointment as the
Company’s Chief Executive Officer, one half of this Option (pertaining to
425,000 shares of the Company’s common stock) shall be immediately vested and
exercisable. Subject to (i) your not having voluntarily terminated your
employment prior to the second anniversary of the Commencement Date (other than
as expressly permitted under paragraph 2 above) and (ii) our not having
terminated your employment for Cause (as defined in 2002 Plan), the remaining
half of the Option will become exercisable and vested on the second anniversary
of the Commencement Date. The remaining half of the Option will also become
exercisable and vested on an accelerated basis to the extent expressly provided
under the terms of the 2002 Plan, such as upon the date, if any, on which a
Change of Control (as defined in the 2002 Plan) occurs or on which your
employment terminates due to your death or Disability (as defined in the 2002
Plan). The remaining half of the Option shall also become exercisable and vested
in the event that your employment terminates in accordance with the provisions
of Section 2. Unless you voluntarily terminate your employment prior to the
second anniversary of the Commencement Date or your employment is terminated for
Cause, you shall be treated as having retired for purposes of the 2002 Plan, so
that, once the Option has become exercisable and vested, it shall remain
exercisable for a period of four years from the date your employment hereunder
terminates (or, if less, for the remainder of its term). The per share exercise
price for the shares subject to the Option will be the Fair Market Value (as
defined in the 2002 Plan) on the Commencement Date, as determined in accordance
with the terms of the 2002 Plan. All other terms of the Option will be as
provided in the 2002 Plan and the form of non-qualified stock option agreement
previously filed with the Securities and Exchange Commission with respect to
stock options granted to executive employees.



--------------------------------------------------------------------------------

6. Employee Benefits. While you are providing services pursuant to this letter
agreement, you will be eligible to participate in the employee benefit plans and
programs generally available to the Company’s employees (including, but not
limited to, coverage under the Company’s medical, dental, life and disability
insurance plans and participation in the Company’s savings plan) as in effect
from time to time on the same basis as the Company’s other employees, subject to
the terms and provisions of such plans and programs. You will be eligible to
receive the perquisites and other personal benefits made available to the
Company’s senior executives from time to time.

 

7. Expenses. The Company will reimburse you for all reasonable expenses incurred
by you in connection with your performance of services under this letter
agreement in accordance with the Company’s policies, practices and procedures.

 

8. General Provisions. No provisions of this letter agreement may be modified,
waived or discharged unless such modification, waiver or discharge is approved
by the Company’s Board of Directors and is agreed to in writing. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party will be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this letter agreement. All amounts payable to you hereunder will be
paid net of any and all applicable income or employment taxes required to be
withheld therefrom under applicable Federal, State or local laws or regulations.
The validity, interpretation, construction and performance of this letter
agreement will be governed by the laws of the State of New York, without giving
effect to its conflict of laws provisions.

 

*        *        *        *

 

If the foregoing accurately sets forth the terms of your employment with the
Company, please so indicate by signing below and returning one signed copy of
this letter agreement to me.

 

Sincerely, FIRST DATA CORPORATION

ACCEPTED AND AGREED

as of this     th day

of November, 2005

/s/ Henry C. Duques

--------------------------------------------------------------------------------